DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Catheter Species:
Species A: figure 1
Species B: figure 2
Species C: figure 3
Species D: figure 4
Push Engagement Species:
Species 1: figure 5
Species 2: figure 6
Species 3: figure 7
The species are independent or distinct because they each have different distinct structure for how the system will operate. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 7, 12-16, 22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The prior art applicable to one invention would not likely be applicable to another invention
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jessica Rauckman on 04/29/2022 a provisional election was made without traverse to prosecute the invention of Species C,1, claims 1-5, 7, 9, 10, 12-17, 19, 21, 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6, 8, 11, 18, 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 12-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2007/0260219 to Root.
As to claim 1, Root discloses a catheter comprising an elongate body (48) extending from a proximal end to a distal end and defining a lumen (50, figure 1, paragraph 62); a push member (12, figure 1 the member going from 14 to 54, see annotated figure I below) mechanically coupled to the proximal end of the elongate body; and a slidable push grip (54) disposed about an outer perimeter of the push member (figure 1, 2), wherein the slidable push grip is controllably engageable with the push member (paragraph 64), wherein, when the slidable push grip is in an engaged state with the push member, the slidable push grip transmits an axial force to the push member to enable the push member to transmit the axial force to the elongate body (paragraph 68), and wherein, when the slidable push grip is in a disengaged state with the push member, the slidable push grip is movable axially in at least one direction along a length of the push member while transmitting substantially no axial force to the push member (figure 1, paragraph 69, when the catheter are not keyed together, the guide catheter can move and not transmit a force to the push member).

    PNG
    media_image1.png
    367
    779
    media_image1.png
    Greyscale

As to claim 4, Root discloses the slidable push grip comprises at least one engagement feature (54, figure 1, see annotated figure I above) on an inner surface of the slidable push grip (figure 1), and wherein the at least one engagement feature is configured to increase engagement of the inner surface of the slidable push grip with the push member (paragraph 64). The clip / keying of the of the catheters can increase engagement based on more surface area. 
As to claim 5, Root discloses at least one engagement feature comprises at least one of a coating applied to the inner surface of the slidable push grip, wherein the coating increases a coefficient of friction with the push member, a texture on the inner surface of the slidable push grip, wherein the texture increases a coefficient of friction with the push member or a geometric pattern formed on the inner surface of the push member (figure 1, see annotated figure I above, the clip can be a pattern such as a rectangle). 
As to claim 12, Root discloses a catheter system comprising an outer catheter (56, figure 3, 7, paragraph 66, can be usable with the catheter 10/12) extending from an outer catheter proximal end to an outer catheter distal end and defining a catheter lumen (figure 3, 7, paragraph 77), and a guide extension catheter (10, figure 1, the guide catheter assembly can read on an extension catheter without further limitations on the extension structure) comprising an elongate body (48) extending from a proximal end to a distal end and defining a lumen (50, figure 1, paragraph 62); a push member (12, figure 1 the member going from 14 to 54, see annotated figure above) mechanically coupled to the proximal end of the elongate body; and a slidable push grip (54) disposed about an outer perimeter of the push member (figure 1, 2), wherein the slidable push grip is controllably engageable with the push member (paragraph 64), wherein, when the slidable push grip is in an engaged state with the push member, the slidable push grip transmits an axial force to the push member to enable the push member to transmit the axial force to the elongate body (paragraph 68), and wherein, when the slidable push grip is in a disengaged state with the push member, the slidable push grip is movable axially in at least one direction along a length of the push member while transmitting substantially no axial force to the push member (figure 1, paragraph 69, when the catheter are not keyed together, the guide catheter can move and not transmit a force to the push member), and wherein the guide extension catheter is configured to be received within the outer catheter lumen (figure 7, paragraph 68). 
As to claim 13, Root disclose the elongate body of the guide extension catheter defines a maximal outer diameter that is less than a diameter of the outer catheter lumen (figure 3, 7).
As to claim 14, Root discloses the guide extension catheter defines a length that greater than a length of the outer catheter (figure 7). The “length” of the outer catheter may not be a maximum length of the outer length of the catheter, but a given length, for example the straight portion as seen in figure 7. The guide extension catheter can define a length that is greater than a given length of the outer catheter. 
As to claim 17, Root discloses the slidable push grip comprises at least one engagement feature (54, figure 1, see annotated figure above) on an inner surface of the slidable push grip (figure e1), and wherein the at least one engagement feature is configured to increase engagement of the inner surface of the slidable push grip with the push member (paragraph 64), wherein the engagement feature comprises  at least one of a coating applied to the inner surface of the slidable push grip, wherein the coating increases a coefficient of friction with the push member, a texture on the inner surface of the slidable push grip, wherein the texture increases a coefficient of friction with the push member or a geometric pattern formed on the inner surface of the push member (figure 1, see annotated figure above, the clip can be a pattern and the clip and keying of the of the catheters can increase engagement based on more surface area).
Claims 1, 3, 7, 12-14, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,665,918 to Garza.
As to claim 1, Garza discloses an elongate body (50, col. 3 ll. 48-54) extending from a proximal end to a distal end and defining a lumen (56); a push member (54) mechanically coupled to the proximal end of the elongate body (via hub 64); and a slidable push grip (30) disposed about an outer perimeter of the push member (figure 6 col. 3 ll. 42-47 ), wherein the slidable push grip is controllably engageable with the push member (via 44, col. 5 ll. 15-46), wherein, when the slidable push grip is in an engaged state with the push member, the slidable push grip transmits an axial force to the push member to enable the push member to transmit the axial force to the elongate body (figure 10a,b,11a,b), and wherein, when the slidable push grip is in a disengaged state with the push member (figure 12b, the arms 44 between hub 30 and 64 are removed), the slidable push grip is movable axially in at least one direction along a length of the push member while transmitting substantially no axial force to the push member (col. 5 ll. 30-56, the hub 30 slides along the proximal portion 56 while not transmitting an axial force to the proximal portion 56).
As to claim 3, Garza discloses the slidable push grip surrounds the outer perimeter of the push member of the slidable push grip is not radially removable from the push member (figure 6). 
As to claim 7, Garza discloses the slidable push grip further comprises a locking feature (36, 38) configured to controllable maintain the slidable push grip in the engage state or the disengaged state. The use of the lock nobs can enable the slidable push grip to maintain the engaged state. 
As to claim 12, Garza discloses a catheter system comprising an outer catheter (78, figure 1, col. 4 ll. 15-20) extending from an outer catheter proximal end to an outer catheter distal end and defining a catheter lumen (84), and a guide extension catheter (50, figure 1, the sheath can read on an extension catheter without further limitations on the extension structure) comprising an elongate body (body of 50 col. 3 ll. 48-54) extending from a proximal end to a distal end and defining a lumen (56); a push member (54) mechanically coupled to the proximal end of the elongate body (via hub 64); and a slidable push grip (30) disposed about an outer perimeter of the push member (figure 6 col. 3 ll. 42-47 ), wherein the slidable push grip is controllably engageable with the push member (via 44, col. 5 ll. 15-46), wherein, when the slidable push grip is in an engaged state with the push member, the slidable push grip transmits an axial force to the push member to enable the push member to transmit the axial force to the elongate body (figure 10a,b,11a,b), and wherein, when the slidable push grip is in a disengaged state with the push member (figure 12b, the arms 44 between hub 30 and 64 are removed), the slidable push grip is movable axially in at least one direction along a length of the push member while transmitting substantially no axial force to the push member (col. 5 ll. 30-56, the hub 30 slides along the proximal portion 56 while not transmitting an axial force to the proximal portion 56), and wherein the guide extension catheter is configured to be received within the outer catheter lumen (col. 4 ll. 15-20).
As to claim 13, Garza disclose the elongate body of the guide extension catheter defines a maximal outer diameter that is less than a diameter of the outer catheter lumen (figure 1, col. 4 ll. 15-20).
As to claim 14, Garza discloses the guide extension catheter defines a length that greater than a length of the outer catheter (figure 1).
As to claim 16, Garza discloses the slidable push grip surrounds the outer perimeter of the push member of the slidable push grip is not radially removable from the push member (figure 6). 
As to claim 19, Garza discloses the slidable push grip further comprises a locking feature (36, 38) configured to controllable maintain the slidable push grip in the engage state or the disengaged state. The use of the lock nobs can enable the slidable push grip to maintain the engaged state.
Claims 1-4, 7, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2009/0024084 to Khosla.
As to claim 1, Khosla discloses an elongate body (220, paragraph 20) extending from a proximal end to a distal end and defining a lumen (226); a push member (136) mechanically coupled to the proximal end of the elongate body (via 448, figure 4, paragraph 27, 29); and a slidable push grip (144) disposed about an outer perimeter of the push member (figure 1, 3-6c paragraph 27), wherein the slidable push grip is controllably engageable with the push member (paragraph 31), wherein, when the slidable push grip is in an engaged state with the push member, the slidable push grip transmits an axial force to the push member to enable the push member to transmit the axial force to the elongate body (paragraph 34, before the actuator rotates out of detent 662, the actuator 144 can transmit an axical force to the inner catheter 220), and wherein, when the slidable push grip is in a disengaged state with the push member (figure 6b, paragraph 35), the slidable push grip is movable axially in at least one direction along a length of the push member while transmitting substantially no axial force to the push member (paragraph 35).
Ass to claim 2, Khosla discloses push member comprises a proximal end stop at or near a proximal end of the push member, and wherein the proximal end stop is configured to prevent the slidable push grip from being removed off the proximal end of the push member (figure 6c, paragraph 39, the end of the tract where actuator 144 slides along and/or a proximal detent can be the stop. 
As to claim 3, Khosla discloses the slidable push grip surrounds the outer perimeter of the push member of the slidable push grip is not radially removable from the push member (paragraph 25). 
As to claim 4, Khosla discloses the slidable push grip comprises at least one engagement feature (“ball bearing”, paragraph 26) on an inner surface of the slidable push grip, and wherein the at least one engagement feature is configured to increase engagement of the inner surface of the slidable push grip with the push member (paragraph 26). 
As to claim 7, Khosla discloses the slidable push grip further comprises a locking feature (paragraph 32) configured to controllable maintain the slidable push grip in the engage state or the disengaged state. 
As to claim 9, Khosla discloses a strain relief member attached to or integral with the slidable push grip and extending distally from a distal end of the slidable push grip (paragraph 43-45, either the attachment mechanisms disclosed can be a strain relief member or the structure as noted in the annotated figure II below). 

    PNG
    media_image2.png
    265
    611
    media_image2.png
    Greyscale

As to claim 10, Khosla discloses the slidable push grip is configured to default to the disengaged state and engage the push member in response to a radially inward force being applied to the slidable push grip (paragraph 32, 37). The actuator is resisted from moving, so when in the disengaged state, the actuator will be defaulted to the disengaged state based on the structuring and biasing mechanisms. The detent has to be pressed, an inward radial pressure, to engage the actuator. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-16, 19, 21, 22 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0024084 to Khosla in view of U.S. Patent Publication 2014/0249508 to Wang.
As to claim 12, Khosla discloses a catheter system comprising a guide extension catheter comprising an elongate body (220, paragraph 20) extending from a proximal end to a distal end and defining a lumen (226); a push member (136) mechanically coupled to the proximal end of the elongate body (via 448, figure 4, paragraph 27, 29); and a slidable push grip (144) disposed about an outer perimeter of the push member (figure 1, 3-6c paragraph 27), wherein the slidable push grip is controllably engageable with the push member (paragraph 31), wherein, when the slidable push grip is in an engaged state with the push member, the slidable push grip transmits an axial force to the push member to enable the push member to transmit the axial force to the elongate body (paragraph 34, before the actuator rotates out of detent 662, the actuator 144 can transmit an axical force to the inner catheter 220), and wherein, when the slidable push grip is in a disengaged state with the push member (figure 6b, paragraph 35), the slidable push grip is movable axially in at least one direction along a length of the push member while transmitting substantially no axial force to the push member (paragraph 35) but is silent about the outer catheter.
Wang teaches a similar device (guide extension catheter, abstract) having an outer catheter (10, paragraph 30,31) extending from an outer catheter proximal end to an outer catheter distal end and defining an outer catheter lumen, where a guide extension catheter (14) is configured to be received within the outer catheter lumen (figure 4) for the purpose of safely advancing the catheter to a target location to perform the intended intervention (paragraph 30, 31). It would have been obvious to use outer catheter of Wang with the guide extension catheter of Khosla in order for safely advancing the catheter to a target location to perform the intended intervention. 
As to claim 13, with the device of Khosla and Wang above, Wang further teaches the elongate body of the guide extension catheter defines a maximal outer diameter that is less than a diameter of the outer catheter lumen (figure 4). The outer catheter will have the dimensions that can comprise a greater maximum outer diameter than the guide extension chatter. 
As to claim 14, with the device of Khosla and Wang above, Khosla discloses the guide extension catheter defines a length that greater than a length of the outer catheter (paragraph 31, 46). The length of the guide extension catheter can be chosen to have a length that is greater than a nominal length of the outer catheter. 
As to claim 15, with the device of Khosla and Wang above, Khosla discloses push member comprises a proximal end stop at or near a proximal end of the push member, and wherein the proximal end stop is configured to prevent the slidable push grip from being removed off the proximal end of the push member (figure 6c, paragraph 39, the end of the tract where actuator 144 slides along and/or a proximal detent can be the stop).
As to claim 16, with the device of Khosla and Wang above, Khosla discloses the slidable push grip surrounds the outer perimeter of the push member of the slidable push grip is not radially removable from the push member (figure 6).
As to claim 19, with the device of Khosla and Wang above, Khosla discloses the slidable push grip further comprises a locking feature (paragraph 32) configured to controllable maintain the slidable push grip in the engage state or the disengaged state. 
As to claim 21, with the device of Khosla and Wang above, Khosla discloses a strain relief member attached to or integral with the slidable push grip and extending distally from a distal end of the slidable push grip (paragraph 43-45, either the attachment mechanisms disclosed can be a strain relief member or the structure as noted in the annotated figure II above).
As to claim 22, Khosla discloses a method comprising introducing a guide extension catheter in the outer catheter lumen at the outer catheter proximal end, wherein the guide extension catheter comprises an elongate body (220, paragraph 20) extending from a proximal end to a distal end and defining a guide extension catheter lumen (226), a push member (136) mechanically coupled to the proximal end (via 448, figure 4, paragraph 27, 29), and a slidable push grip (144) disposed about an outer perimeter of the push member (figure 1, 3-6c paragraph 27), wherein the slidable push grip is controllably engageable with the push member (paragraph 31), wherein, when the slidable push grip is in an engaged state with the push member, the slidable push grip transmits an axial force to the push member to enable the push member to transmit the axial force to the elongate body (paragraph 34, before the actuator rotates out of detent 662, the actuator 144 can transmit an axical force to the inner catheter 220), and wherein, when the slidable push grip is in a disengaged state with the push member (figure 6b, paragraph 35), the slidable push grip is movable axially in at least one direction along a length of the push member while transmitting substantially no axial force to the push member (paragraph 35); while the slidable push grip is in the engaged state with the push member, applying a distal axial force to the slidable push grip to advance the guide extension catheter distally  (paragraph 34, 42); disengaging the slidable push grip from the push member; repositioning the slidable push grip along the length of the push member (paragraph 34-36, 38, 42, the many other intermediate steps, and sequential actuation can read on the disengaging step); engaging the slidable push grip with the push member (paragraph 34-36, 38, 42, the many other intermediate steps, and sequential actuation can read on the engaging step); and while the slidable push grip is in the engaged state with the push member, applying a distal axial force to the slidable push grip to further advance the guide extension catheter distally (paragraph 34-36, 38, 42, the many other intermediate steps, and sequential actuation can read on the further advancement step) but is silent introducing an outer catheter in vasculature of a patient and introducing the guide extension catheter into the outer catheter lumen. 
Wang teaches a similar method (methods with a guide extension catheter, abstract) comprising introducing an outer catheter (10, paragraph 30,31) in vasculature of a patient, wherein the outer catheter extends from an outer catheter proximal end to an outer catheter distal end and defining an outer catheter lumen, and introducing a guide extension catheter (14) in the outer catheter lumen (figure 4) for the purpose of safely advancing the catheter to a target location to perform the intended intervention (paragraph 30, 31). It would have been obvious to use the outer catheter of Wang in the method of Khosla in order for safely advancing the catheter to a target location to perform the intended intervention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,658,309 to Berthiaume, U.S. Patent 5,868,755 to Kanner, U.S. Patent Publication 2003/0050600 to Ressemann, and U.S. Patent Publication 2010/0030186 to Stivland all disclose similar devices readable combine, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771